Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 1 of 19 Page ID #:720



   1   James N. Kramer (SBN 154709)
       jkramer@orrick.com
   2   M. Todd Scott (SBN 226885)
   3   tscott@orrick.com
       ORRICK, HERRINGTON & SUTCLIFFE LLP
   4   405 Howard Street
       San Francisco, California 94105
   5   Telephone: (415) 773-5700
   6   Facsimile: (415) 773-5759

   7   Kevin M. Askew (SBN 238866)
       kaskew@orrick.com
   8   ORRICK, HERRINGTON & SUTCLIFFE LLP
       777 South Figueroa Street, Suite 3200
   9   Los Angeles, California 90017
  10   Telephone: (213) 629-2020
       Facsimile: (213) 612-2499
  11
       Attorneys for Defendant
  12   PLATINUM FORTUNE, LP
  13
  14                      UNITED STATES DISTRICT COURT
  15                    CENTRAL DISTRICT OF CALIFORNIA
  16                               SOUTHERN DIVISION
  17
  18   PLUTOS SAMA HOLDINGS, INC.             Case No. 8:21-cv-00133-JVS (JDEx)

  19                 Plaintiff,               DEFENDANT PLATINUM
             v.                               FORTUNE, LP’S REPLY IN
  20                                          SUPPORT OF MOTION TO
       JAGEX LIMITED; YAN                     DISMISS
  21   JINGGANG; HUARONG
  22   INTERNATIONAL TRUST CO.                Hearing
       LTD; SHANGHAI HONGTOU                  Date: September 20, 2021
  23   NETWORK TECHNOLOGY CO.                 Time: 1:30 pm
       LTD; SHANGHAI HONGTOU                  Judge: Hon. James V. Selna
  24   NETWORK TECHNOLOGY CO.                 Ctrm: 10C
       LTD TRUST; CHINA MINSHENG
  25   TRUST CO. LTD; PLATINUM
  26   FORTUNE, LP; THE CARLYLE
       GROUP; and DOES 1-20,
  27
                     Defendants.
  28


                       PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 2 of 19 Page ID #:721



   1                                          TABLE OF CONTENTS
   2
   3   A.    Rule 9(b) Requires Dismissal of the Claims Against Platinum ....................... 2

   4         1.       The RICO Conspiracy Claims Are Not Specifically Alleged ............... 3
   5         2.       Plaintiff Does Not Dispute the Section 496(a) Stolen Property
                      Claim is Not Specifically Alleged ......................................................... 4
   6
   7   B.    The Claims Against Platinum Also Fail Under Twombly ................................ 5

   8         1.       The AC Does Not Allege Facts to Show Platinum Violated the
                      RICO Conspiracy Provision .................................................................. 5
   9
             2.       The Stolen Property Claim is Wrong on the Law, and Factually
  10                  Baseless in Any Event.......................................................................... 10
  11
       C.    The Claims Against Platinum Should Be Dismissed With Prejudice............ 14
  12
       D.    Conclusion ...................................................................................................... 15
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                              -i-
                              PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 3 of 19 Page ID #:722



   1                                        TABLE OF AUTHORITIES
   2
       Cases                                                                                                      Page(s)
   3
       Ashcroft v. Iqbal,
   4      556 U.S. 662 (2009) ............................................................................................. 5
   5
       Baumer v. Pachl,
   6     8 F.3d 1341 (9th Cir. 1993) ............................................................................ 9, 10
   7   Bell Atl. Corp. v. Twombly,
   8      550 U.S. 544 (2007) ..................................................................................... 1, 5, 9
   9   Berkeley Ltd. P’ship v. Arnold, White & Durkee,
          118 F. Supp. 2d 668 (D. Md. 2000) ............................................................... 6, 13
  10
  11   Bonin v. Calderon,
         59 F.3d 815 (9th Cir.1995) ................................................................................. 14
  12
       Bulan v. JP Morgan Chase Bank,
  13
          2011 WL 13266527 (N.D. Cal. Apr. 6, 2011) ............................................... 9, 10
  14
       Carrico v. City & Cty. of San Francisco,
  15     656 F.3d 1002 (9th Cir. 2011) ............................................................................ 14
  16
       In re El Paso Pipeline Partners, L.P. Derivative Litig.,
  17      132 A.3d 67 (Del. Ch. 2015), rev’d on other grounds sub nom. El Paso
  18      Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248 (Del. 2016) ............. 6, 7

  19   Freeney v. Bank of Am. Corp.,
          2016 WL 5897773 (C.D. Cal. Aug. 4, 2016) ..................................................... 13
  20
  21   Hueso v. Select Portfolio Servicing, Inc.,
         2021 WL 1102452 (S.D. Cal. Mar. 23, 2021) .................................................... 12
  22
       Instant Brands, Inc. v. DSV Sols., Inc.,
  23      2020 WL 5947914 (C.D. Cal. Aug. 20, 2020) ................................................... 12
  24
       Konik v. Time Warner Cable,
  25     2010 WL 11549435 (C.D. Cal. July 19, 2010) ................................................ 8, 9
  26   Otte v. Naviscent, LLC,
  27      624 B.R. 883 (N.D. Cal. 2021) ........................................................................... 12
  28
                                                              - ii -
                                PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 4 of 19 Page ID #:723



   1   In re Packaged Seafood Prod. Antitrust Litig.,
   2      338 F. Supp. 3d 1118 (S.D. Cal. 2018) ................................................................ 6

   3   People v. Kunkin,
         9 Cal. 3d 245 (1973) ........................................................................................... 12
   4
   5   Siry Inv., L.P. v. Farkhondehpour,
          45 Cal. App. 5th 1098 (2020) ....................................................................... 11, 12
   6
       Stichting Pensioenfonds ABP v. Countrywide Fin. Corp.,
   7
           802 F. Supp. 2d 1125 (C.D. Cal. 2011) ................................................................ 3
   8
       United States v. Cauble,
   9     706 F.2d 1322 (5th Cir. 1983) ............................................................................ 10
  10
       United States v. Gonzalez,
  11     921 F.2d 1530 (11th Cir. 1991) .......................................................................... 10
  12   United States v. Perez,
  13     962 F.3d 420 (9th Cir. 2020) .............................................................................. 14
  14   Vess v. Ciba-Geigy Corp. USA,
          317 F.3d 1097 (9th Cir. 2003) .......................................................................... 2, 3
  15
  16   Statutes and Rules
  17   18 U.S.C.
  18      § 201 ..................................................................................................................... 6
          § 1962(c) ............................................................................................................. 10
  19
       Cal. Pen. Code
  20      § 496 ............................................................................................................ passim
  21
       Fed. R. Civ. P.
  22      Rule 8(a) ..................................................................................................... 1, 5, 15
  23      Rule 9(b) ...................................................................................................... passim

  24
  25
  26
  27
  28
                                                                   - iii -
                                  PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 5 of 19 Page ID #:724



   1         The Motion to Dismiss (the “Motion,” Dkt. No. 38) filed by Platinum
   2   Fortune, LP (“Platinum”) demonstrates that Plaintiff’s fraud-based claims for
   3   conspiracy to violate RICO and receipt of stolen property must be dismissed under
   4   Rule 9(b) because the Amended Complaint (the “AC,” Dkt. No. 9) does not allege
   5   particularized facts to show Platinum did anything wrong. The Motion also
   6   demonstrates that the AC does not even satisfy Rule 8(a), as its allegations of
   7   Platinum’s wrongdoing are entirely conclusory, and do not contain the facts
   8   necessary to state a claim to relief that is plausible on its face, as required under
   9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For those reasons, and as
  10   further discussed below, the AC should now be dismissed.
  11         Plaintiff’s Opposition to the Motion (the “Opposition” or “Opp.,” Dkt. No.
  12   42) does nothing to rebut the Motion’s showing, and actually simplifies the Court’s
  13   analysis by focusing the AC’s sprawling, confusing allegations down to three
  14   central accusations of Platinum’s purported wrongdoing.
  15         First, Plaintiff asserts the AC states a RICO conspiracy claim because it
  16   alleges that on April 20, 2019, Platinum issued a “comfort letter” that made
  17   “numerous and very specific misrepresentations” to Plaintiff regarding Platinum’s
  18   business. Opp. at 10, citing AC ¶ 28. But as the AC admits, at that time Plaintiff
  19   was Platinum’s general partner, and the “comfort letter” was issued not by
  20   Platinum, but—at Plaintiff’s specific request—by Platinum’s limited partner, and
  21   made representations about the limited partner’s business ties, not about Platinum.
  22   See AC ¶ 28. Alleged misstatements made by other parties about themselves
  23   obviously cannot form the basis of a claim against Platinum.
  24         Second, Plaintiff argues the AC states a RICO conspiracy claim through
  25   “detailed allegations regarding the purported wrongful bribes to Chinese
  26   government officials and SHNT/Jagex employees that Platinum facilitated.” Opp.
  27   at 10-11, citing AC ¶ 35-38, 40-41. But Platinum is not alleged to have bribed or
  28   “facilitated” the bribes of “Chinese government officials” (see AC ¶¶ 36-37 (“Yan

                                                -1-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 6 of 19 Page ID #:725



   1   makes bribe to Chinese Government Official”)), and Plaintiff cannot allege any
   2   facts to show the bonuses paid to Jagex employees were actually “clear bribes,” as
   3   Plaintiff insists. AC ¶ 35(2).1
   4         Third, Plaintiff argues the AC states a Section 496 “stolen property” claim
   5   because it alleges Platinum acquired Jagex at a time it “knew that the property was
   6   stolen.” Opp. at 20. But (i) Jagex, a corporate entity, is not “property” that can be
   7   “stolen” in the sense of theft or extortion, as required by the statute; (ii) the AC
   8   does not allege any facts to show how Jagex was “stolen,” let alone that Platinum
   9   knew it was stolen; and (iii) in any event, Plaintiff could not have been harmed by
  10   the alleged “theft,” because it did not have any rights or interest in Jagex at the time
  11   Platinum acquired Jagex.
  12         The AC is Plaintiff’s second failed attempt to state claims against Platinum.
  13   Because Plaintiff could never cure the AC’s fatal flaws, its claims should now be
  14   dismissed with prejudice.
  15         A.     Rule 9(b) Requires Dismissal of the Claims Against Platinum
  16         Though Plaintiff accuses Platinum of participating in a fraudulent conspiracy
  17   (AC ¶ 90) and knowingly receiving “stolen property” (id. ¶ 140), the AC does not
  18   aver specific facts to support its salacious claims, as required by Rule 9(b). See
  19   Motion at 8-10. To the contrary, as the chart included in the Motion readily
  20   demonstrates (see Motion at 7), Plaintiff’s allegations of Platinum’s purported
  21   wrongdoing (shaded grey on the chart) are entirely conclusory, do not set forth the
  22   “who, what, when, where, and how” of the allegedly fraudulent conduct, and thus
  23   cannot be used to state fraud-based claims. Vess v. Ciba-Geigy Corp. USA, 317
  24   F.3d 1097, 1106 (9th Cir. 2003). For that reason alone, the AC must be dismissed
  25   as to Platinum.2
  26   1
         As the Court will recall, the AC alleges two paragraphs numbered 35, the second
  27   of which (appearing on page 17 of the AC), is referred to as paragraph “35(2).”
       2
  28     Plaintiff argues that Rule 9(b) can sometimes be satisfied by mere allegations of
       “information and belief,” but admits that exception applies only when the
                                                -2-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 7 of 19 Page ID #:726



   1                1.     The RICO Conspiracy Claims Are Not Specifically Alleged
   2         Plaintiff argues that Rule 9(b) does not apply to the First Cause of Action for
   3   Violation of RICO because the claim “do[es] not sound in fraud but merely
   4   involve[s] allegations of illegal bribes.” Opp. at 8, citing AC ¶¶ 77-81, 88 and 91.
   5   But the First Cause of Action is not averred against Platinum. Platinum is charged
   6   under the Second Cause of Action, for conspiracy to violate RICO “in an effort to
   7   defraud Plaintiff” (AC ¶ 90, emphasis added), a claim the Opposition does not
   8   dispute is subject to the heightened pleadings requirements of Rule 9(b). See
   9   Motion at 9 (citing cases); Vess, 317 F.3d at 1106-07 (holding that allegations of a
  10   fraudulent conspiracy needed to satisfy Rule 9(b)). Because the Opposition does
  11   not dispute the Motion’s showing that Rule 9(b) applies to the RICO conspiracy
  12   claim, Plaintiff concedes the point for purposes of the Motion. See Stichting
  13   Pensioenfonds ABP v. Countrywide Fin. Corp., 802 F. Supp. 2d 1125, 1132 (C.D.
  14   Cal. 2011) (plaintiff’s “failure to respond in an opposition brief to an argument put
  15   forward in an opening brief constitutes waiver or abandonment in regard to the
  16   uncontested issue.”).
  17         Plaintiff insists the specific facts required to plead a RICO conspiracy claim
  18   are alleged in AC paragraph 28, which purports to detail “Platinum’s
  19   misrepresentations” to Plaintiff. See Opp. at 10, citing AC ¶ 28. But paragraph 28
  20   does not contain any allegations about Platinum’s actions at all, and thus cannot be
  21   used to satisfy Rule 9(b).3 To the contrary, it alleges that in response to Plaintiff’s
  22   request for a “comfort letter,” “Belle Liu and [Di Xi] Huang[,] in connection with
  23   their role [as the limited partner] at Platinum[,] made numerous and very specific
  24
       allegations of information and belief are “accompanied by a statement of [specific]
  25   facts” (Opp. at 10, citation omitted), which is plainly lacking here. See Motion at
       10.
  26   3
         While Plaintiff argues that Rule 9(b) does not require the AC to “specifically
  27   reference Platinum by name” (Opp. at 10, n.1), the Motion shows that under Rule
       9(b) Plaintiff is required to allege the “role of each defendant in the fraud,” and
  28   cannot “lump multiple defendants together.” Motion at 9 (citations omitted).
                                                -3-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 8 of 19 Page ID #:727



   1   misrepresentations to Plaintiff regarding their connections or ties to SHNT or
   2   Fukong and their intentions regarding the SHNT/Jagex transaction.” Opp. at 10,
   3   citing AC ¶ 28 (emphasis added). Allegations regarding Liu and Huang’s
   4   representations about “their connections” and “their intentions”—not Platinum’s—
   5   cannot be used to state a claim for fraud against Platinum.4 That is particularly true
   6   given that Plaintiff was Platinum’s general partner when the comfort letter was
   7   issued (AC ¶ 32), and thus would have been in the position to know that Liu and
   8   Huang were not speaking on the entity of Platinum’s behalf.
   9         Plaintiff also asserts that its “allegations regarding the purported wrongful
  10   bribes to Chinese government officials and SHNT/Jagex employees that Platinum
  11   facilitated clearly satisfy Rule 9(b) because they indicate who made the payments,
  12   how the payments were made, the specific amount of such payments and the
  13   approximate dates of such payments.” Opp. at 10-11, citing AC ¶¶ 35-38, 40-41.
  14   But Platinum is not alleged to have bribed “Chinese government officials” (see AC
  15   ¶¶ 36-37 (“Yan makes bribe to Chinese Government Official”)), and Plaintiff
  16   cannot allege any facts to support its ludicrous assertion that the bonuses paid to
  17   Jagex employees were actually “clear bribes” to get them to “keep quiet” about the
  18   fact that “Platinum had seized control of the company illegally.” Id. ¶ 35(2).
  19   Plaintiff calling the bonuses “bribes” does not make them so, and does not satisfy
  20   Rule 9(b)’s requirement to plead particularized facts to show fraud.
  21                2.    Plaintiff Does Not Dispute the Section 496(a) Stolen
  22                      Property Claim is Not Specifically Alleged

  23         Plaintiff argues that Rule 9(b) should not apply to its Section 496(a) “stolen
  24   property” claim because the claim purportedly “do[es] not sound in fraud.” Opp. at
  25
       4
  26    As the AC admits, Plaintiff requested the comfort letter on April 10, 2019, before
       Platinum was even formed (AC ¶¶ 23, 28), and specifically sought assurances that
  27   “Huang was not affiliated with SHNT or Fukong,” and “that Huang did not have
       any … financial relationship with SHNT and Fukong. Id. ¶ 28 (emphasis added).
  28   For Plaintiff to now claim the letter concerned Platinum is disingenuous at best.
                                               -4-
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 9 of 19 Page ID #:728



   1   20. In fact, the Section 496(a) claim specifically incorporates by reference all of
   2   the AC’s preceding allegations of Platinum’s purported fraudulent conduct (see AC
   3   ¶ 133), and alleges that Platinum’s purported theft occurred “by false pretense,” of
   4   which fraud is an integral element. Id. ¶ 138 (defining “theft by false pretense” as
   5   where a person “fraudulently gets or obtains possession of money, or property”
   6   through “any false or fraudulent representation or pretense”). As authority cited in
   7   the Motion holds—and Plaintiff does not dispute—where a Section 496 “claim
   8   relies almost entirely on the preceding allegations of fraudulent conduct, [it] must
   9   comply with Rule 9(b) as a result.” Motion at 9-10, citing Fodor v. Blakey, 2012
  10   WL 12893985, at *13 (C.D. Cal. Feb. 21, 2012).
  11         The Opposition does not (and cannot) argue that Plaintiff’s Section 496 claim
  12   satisfies Rule 9(b), and thus effectively concedes the claim must be dismissed on
  13   that basis. See Opp. at 20.
  14         B.     The Claims Against Platinum Also Fail Under Twombly
  15         Though Rule 9(b) demands dismissal of Plaintiff’s claims against Platinum,
  16   the claims also fail under Rule 8(a) and the U.S. Supreme Court’s decision in
  17   Twombly, which requires that Plaintiff allege “enough facts to state a claim to relief
  18   that is plausible on its face.” Twombly, 550 U.S. at 570 (emphasis added). See also
  19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to state a claim under Rule 8(a),
  20   Plaintiff must allege facts to create “more than a sheer possibility that a defendant
  21   has acted unlawfully”). Because the AC’s unsupported, conclusory allegations do
  22   not meet that standard, the claims against Platinum must be dismissed for that
  23   separate reason as well.
  24                1.     The AC Does Not Allege Facts to Show Platinum Violated
  25                       the RICO Conspiracy Provision

  26         The Motion demonstrates three independent reasons why Plaintiff’s RICO
  27   conspiracy claims fail to satisfy Rule 8(a) and Twombly, none of which are rebutted
  28   by the Opposition. See Motion at 13-18.
                                               -5-
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 10 of 19 Page ID #:729



   1         First, the AC does not allege that Platinum committed an overt act that was
   2   independently wrongful under the RICO statutes. See Motion at 13, citing Forest
   3   Ambulatory Surgical Assocs., L.P. v. Ingenix, Inc., 2013 WL 11323601, at *8 (C.D.
   4   Cal. Dec. 13, 2013). For example, while the AC alleges that Yan bribed Chinese
   5   officials (AC ¶¶ 24(b), 36, 40), it does not allege Platinum was involved in Yan’s
   6   alleged bribes, and does not allege any facts to show how Platinum purportedly
   7   “facilitated” those bribes. Further, as discussed above, there are zero facts alleged
   8   to support Plaintiff’s trumped-up claim that the bonuses paid to Jagex employees
   9   were actually “clear bribes,” (id. ¶ 35(2)), which in any event, would not be
  10   independently wrongful under RICO. See 18 U.S.C. § 201 (prohibiting bribery of
  11   “a public official”).
  12         Likewise, while the AC alleges that Yan committed wire fraud, the AC does
  13   not allege that Platinum was involved in Yan’s alleged acts. AC ¶¶ 70-76. Instead,
  14   Plaintiff asserts that Platinum committed wire fraud because its limited partner,
  15   Huang, and his agent, Liu, made “misrepresentations” to Plaintiff in an April 20,
  16   2019 response to its request for a “comfort letter.” Opp. at 12-13. “By definition,”
  17   however, “a limited partner is a passive investor” that “does not participate in the
  18   control of the business of a partnership.” In re El Paso Pipeline Partners, L.P.
  19   Derivative Litig., 132 A.3d 67, 83 n.5 (Del. Ch. 2015), rev’d on other grounds sub
  20   nom. El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248 (Del. 2016).
  21   As such, the alleged misrepresentations by Platinum’s limited partner cannot be
  22   imputed to Platinum absent a fact-based reason to do so. See Motion at 14, citing
  23   In re Packaged Seafood Prod. Antitrust Litig., 338 F. Supp. 3d 1118, 1184 (S.D.
  24   Cal. 2018) (refusing to impute the actions of a limited partner where plaintiff fails
  25   to “advance any arguments why the actions of limited partners of Lion Capital . . .
  26   should be imputed to Lion Capital”).5 See also Berkeley Ltd. P’ship v. Arnold,
  27
       5
  28    Plaintiff argues In re Packaged Seafood is distinguishable because the limited
       partners there were also employees of a different company. Opp. at 13. But that is
                                              -6-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 11 of 19 Page ID #:730



   1   White & Durkee, 118 F. Supp. 2d 668, 672 (D. Md. 2000) (“Defendant fails to
   2   present a convincing argument that Mr. Jefferson or Mr. Myntti as limited partners,
   3   had the ability to act on behalf of [the limited partnership].”).
   4         Here, there are no facts alleged to show that Huang or Liu had the authority
   5   to act on Platinum’s behalf, particularly when Plaintiff was then the general (and
   6   therefore operating) partner of Platinum at the time. See In re El Paso Pipeline
   7   Partners, 132 A.3d at 83 n.5 (“[G]eneral partners conduct the day-to-day business
   8   and affairs of the limited partnership and are involved in controlling the
   9   management of the limited partnership’s business.”). More importantly, while
  10   Plaintiff insists Huang and Liu’s alleged misrepresentations in the comfort letter
  11   were “made on behalf of the partnership” and “with respect to the business of the
  12   partnership” (Opp. at 13) (emphasis added), as discussed above, the AC plainly
  13   alleges that Huang and Liu’s representations concerned “their connections or ties to
  14   SHNT or Fukong and their intentions regarding the SHNT/Jagex transaction”—not
  15   Platinum’s. Opp. at 10, citing AC ¶ 28 (emphasis added). Put simply, the AC’s
  16   allegations themselves establish that Huang and Liu were not giving comfort “on
  17   behalf of the partnership” (Opp. at 13), but rather on behalf of themselves (AC ¶
  18   28), and it is therefore nonsensical to assert their statements can be imputed to
  19   Platinum.
  20         Second, even if Plaintiff could allege a cognizable overt act by Platinum, the
  21   AC does not allege facts to show that Plaintiff was proximately injured by it. See
  22   Motion at 15-17, citing In re Actimmune Mktg. Litig., 614 F. Supp. 2d 1037, 1051
  23   (N.D. Cal. 2009), aff’d, 464 F. App’x 651 (9th Cir. 2011) (“mere recitations of the
  24   causation element of the RICO claim do not provide sufficient grounds for
  25   entitlement to relief”). Plaintiff argues that by “facilitating bribes to foreign
  26
  27   exactly the scenario here, as Huang and Liu are alleged to be “agents of Yan.” AC
       ¶ 23. What matters is whether the AC alleges facts to show Huang’s statements
  28   should be imputed to Platinum, and it does not.
                                                -7-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 12 of 19 Page ID #:731



   1   officials and misleading Plaintiff regarding its involvement with Yan and
   2   SHNT/Jagex, Platinum caused Plaintiff to lose 100s of millions of dollars in
   3   connection with the SHNT/Jagex transaction.” Opp. at 14, citing AC ¶¶ 91-93.6
   4   But Plaintiff does not allege that it ever had a cognizable property interest in
   5   “SHNT/Jagex” (see Motion at 16-17, citing Kamal v. Cty. of Los Angeles, 2019 WL
   6   7195903, at *4 (C.D. Cal. Nov. 26, 2019)), and even if it did Platinum is not
   7   alleged to have directly caused an injury to that interest (see Motion at 16, citing
   8   Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006)). To the contrary,
   9   Plaintiff claims that in August 2020 it acquired a prospective interest in
  10   SHNT/Jagex from Huarong, and Huarong allegedly breached its obligation to
  11   deliver that interest. AC ¶¶ 43-58. Put simply, by Plaintiff’s own allegations, it
  12   was Huarong, not Platinum, that directly caused Plaintiff’s injuries. Id.
  13         Plaintiff argues that Platinum’s alleged misstatements about Yan’s purported
  14   “involvement with the transaction” interfered with Plaintiff’s “ability to proceed
  15   with the transaction” to purchase Jagex. AC ¶ 31; Opp. at 15. But even if Platinum
  16   had made the alleged misstatements in the April 20, 2019 “comfort letter,” and it
  17   did not, the AC alleges Plaintiff learned the truth of Yan’s supposed “involvement
  18   with the transaction” in February 2020 (AC ¶ 31), before Plaintiff made the alleged
  19   bid to acquire Jagex in August 2020 (id. ¶ 44), and thus the alleged misstatement
  20   could not have injured Plaintiff as a matter of law. See, e.g., Konik v. Time Warner
  21   Cable, 2010 WL 11549435, at *10 (C.D. Cal. July 19, 2010) (“If . . . Plaintiffs
  22   knew that TWC’'s misrepresentations were false prior to sustaining any injury, their
  23   claims necessarily fail.”). Moreover, it was Plaintiff’s voluntary decision to sell its
  24   general partner interest in Platinum in February 2020 that interfered with its ability
  25
       6
  26     Tellingly, these cited paragraphs do not mention Platinum at all. As discussed,
       Platinum is not alleged to have made any bribes to foreign officials, the AC does
  27   not allege any facts to show Platinum somehow “facilitated” Yan’s alleged bribes
       (see id. ¶¶ 24(b), 36, 40), and any purported misrepresentations were made by
  28   Huang and Liu about and on behalf of themselves (id. ¶ 28).
                                                -8-
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 13 of 19 Page ID #:732



   1   to close on the Jagex deal, not any alleged misrepresentation. AC ¶¶ 31-32; see
   2   Motion at 20. Put simply, in February of 2020 Plaintiff knew that Platinum was in
   3   the process of acquiring Jagex (Plaintiff admittedly drove that process (see id., n.
   4   8)), yet chose to sell its stake in Platinum and no longer “proceed with the
   5   transaction.”
   6         Third, and fundamentally, Plaintiff fails to plead that Platinum agreed to
   7   participate in a conspiracy under Section 1962(d). See Motion at 6-7. Plaintiff
   8   argues that Platinum’s agreement to violate RICO can simply be “inferred” from
   9   the “long-standing relationship between the conspirators including Yan and the
  10   current members of Platinum” and their “joint motive of making a profit by
  11   wrongfully seizing control over SHNT/Jagex” (Opp. at 16), but Plaintiff does not
  12   and cannot cite any facts alleged in the AC to support those sweeping
  13   generalizations (see id.), let alone any caselaw to support the proposition that
  14   arguing an inference excuses Plaintiff’s obligation under Twombly to offer well-
  15   pleaded facts.
  16         Further, while Plaintiff would like to “infer” Platinum’s agreement to
  17   conspire from the purported “long-standing relationship” between Yan and “the
  18   current members of Platinum,” the AC does not allege that Yan has a relationship
  19   with Platinum’s current general partner, MacArthur Fortune Holdings, LLC, at all
  20   (MacArthur is not even named a defendant to this lawsuit), and the only
  21   relationship alleged between Yan and Platinum’s limited partner Huang is that the
  22   two were “associates.” AC ¶ 23. Even if that conclusory assertion is true,
  23   “association, alone, with the enterprise is, of course, insufficient for violation of
  24   RICO: an individual must agree to participate in the affairs of the [conspiracy]
  25   enterprise.” Baumer v. Pachl, 8 F.3d 1341, 1347 (9th Cir. 1993) (quoting United
  26   States v. Valera, 845 F.2d 923, 929 (11th Cir.1988)). Because the AC fails to
  27   allege facts showing that Platinum agreed to participate in the alleged conspiracy to
  28   violate RICO, the RICO claim must be dismissed. See Bulan v. JP Morgan Chase
                                                -9-
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 14 of 19 Page ID #:733



   1   Bank, 2011 WL 13266527, at *7-8 (N.D. Cal. Apr. 6, 2011). The RICO claim
   2   should also be dismissed because AC does not allege—and Plaintiff never argues—
   3   that Platinum “was aware of the essential nature and scope of the enterprise and
   4   intended to participate in it.” See Baumer, 8 F.3d at 1346.
   5         In a last-ditch effort, Plaintiff argues it is not required to allege facts to show
   6   that Platinum agreed to participate in a conspiracy, and can state a claim for RICO
   7   conspiracy simply by claiming that Platinum participated in two predicate acts in
   8   violation of RICO Section 1962(c). Opp. at 16-17. But Plaintiff’s backward
   9   logic—asserting that a RICO conspiracy claim can be plead without the existence
  10   of an agreement to conspire—is contrary to the law. See, e.g., Bulan, 2011 WL
  11   13266527, at *7-8; Baumer, 8 F.3d at 1346 (“[A] defendant who did not agree to
  12   the commission of crimes constituting a pattern of racketeering activity is not in
  13   violation of section 1962(d), even though he is somehow affiliated with a RICO
  14   enterprise . . . In a RICO conspiracy, as in all conspiracies, agreement is essential.”)
  15   (citation omitted).7 In fact, if Plaintiff’s theory of liability were correct, then every
  16   violation of Section 1962(c) would automatically be a violation of Section 1962(d).
  17   In any event, the AC does not allege that Platinum violated two or more predicate
  18   acts, because as discussed above, Plaintiff’s allegations about “clear bribes” and
  19   “comfort letter” misrepresentations are plainly insufficient to state a claim.
  20                2.     The Stolen Property Claim is Wrong on the Law, and
                           Factually Baseless in Any Event
  21
  22         The Motion demonstrates that Plaintiff’s Section 496 stolen property claim is
  23   wrongly averred because Jagex, a corporate entity, is not “property” that can be
  24   “stolen,” as contemplated by a statute enacted “to dry up the market for stolen
  25   goods.” See Motion at 18-19, citing Siry Inv., L.P. v. Farkhondehpour, 45 Cal.
  26   7
         See also United States v. Gonzalez, 921 F.2d 1530, 1539 (11th Cir. 1991) (“A
  27   RICO conspiracy requires proof of an agreement to violate a substantive RICO
       provision.”); United States v. Cauble, 706 F.2d 1322, 1341 n.64 (5th Cir. 1983)
  28   (agreement is “vital element” of RICO conspiracy claim).
                                                 - 10 -
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 15 of 19 Page ID #:734



   1   App. 5th 1098, 1136 (2020) (citation omitted). The Motion further shows that even
   2   if Section 496 could apply in these circumstances, the AC does not allege any facts
   3   to establish the elements of the claim, and, in any event, Plaintiff could not have
   4   been harmed by the alleged “theft,” because it did not have any rights or interest in
   5   Jagex at the time it was purportedly “stolen.” Motion at 20-22.
   6         Plaintiff argues that “[a]nything that could be the subject of a theft can also
   7   be property under section 496,” including intangible property such as trade secrets.
   8   Opp. at 18, citing People v. Gopal, 171 Cal. App. 3d 524, 541 (1985). But the
   9   subject of the purported theft here, SHNT/Jagex (as Plaintiff puts it),8 could not be
  10   “the subject of a theft.” As alleged, SHNT is a “holding trust” that “cannot be
  11   traded . . . without following specific Chinese law” (AC ¶¶ 9, 19 (emphasis added)),
  12   and Jagex is a “limited liability company formed under the laws of England” (id. ¶
  13   8). Neither of those business entities can be “stolen” or subject to a “theft”—they
  14   exist as a matter of contract, and filings with the state. And while Plaintiff insists
  15   “there is plenty of authority where state and federal courts apply Penal Code
  16   Section 496 to cases similar to this one” (Opp. at 21), Plaintiff cannot cite a single
  17   decision where a court has applied Section 496 to the purported theft of a business
  18   entity like a holding trust or limited liability corporation (see id.).
  19         On the other hand, as the Motion shows, courts have routinely rejected the
  20   application of Section 496 where, as here, “the plaintiff merely alleges and proves
  21   conduct involving fraud, misrepresentation, conversion, or some other type of theft
  22   that does not involve ‘stolen’ property.” Siry, 45 Cal. App. 5th at 1134 (collecting
  23   cases). Plaintiff argues Siry has no “precedential effect” because the decision is on
  24   appeal (Opp. at 20), but the cases on which its reasoning is premised certainly do,
  25   and federal courts in California have continued to follow its reasoning in the
  26
       8
  27    Though the AC alleges the purportedly stolen property was merely “Jagex” (see
       AC ¶¶ 139-40), the Opposition repeatedly states that “SHNT/Jagex [is the] stolen
  28   property” (Opp. at 19). That contradiction alone demands dismissal of the claim.
                                                 - 11 -
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 16 of 19 Page ID #:735



   1   interim. See Instant Brands, Inc. v. DSV Sols., Inc., 2020 WL 5947914, at *4-5
   2   (C.D. Cal. Aug. 20, 2020); Hueso v. Select Portfolio Servicing, Inc., 2021 WL
   3   1102452, at *14-15 (S.D. Cal. Mar. 23, 2021). Plaintiff also claims “a recent
   4   federal decision reject[s] Siry” (Opp. at 21, citing Otte v. Naviscent, LLC, 624 B.R.
   5   883, 913 (N.D. Cal. 2021), but in fact Otte buttresses Siry, and holds that money
   6   constitutes “property” under Section 496 because it is capable of being “stolen,”
   7   that is, “taken through the crime of embezzlement.” Otte, 624 B.R. at 913. See also
   8   People v. Kunkin, 9 Cal. 3d 245, 250 (1973) (Section 496 “include[s] property
   9   which has been obtained not only by theft by larceny (i.e., stealing) but also by such
  10   other forms of theft as embezzlement.”). Business entities like Jagex cannot be
  11   “stolen,” “taken” or “embezzled,” and thus Plaintiff’s claims are necessarily
  12   grounded in allegations of “fraud, misrepresentation, [and] conversion,” Siry, 45
  13   Cal. App. 5th at 1134, not theft, as required by Section 496. See, e.g., AC ¶¶ 90
  14   (defendants sought to “defraud Plaintiff”); 91 (defendants “mislead[] Plaintiff”);
  15   106 (alleging conversion); 133 (incorporating those allegations into the Section 496
  16   claim).
  17         Even if a business entity like Jagex could be “stolen,” Plaintiff does not
  18   allege any facts to show that Jagex was stolen, and at most asserts that Platinum’s
  19   alleged acquisition of Jagex somehow violated a Chinese court order issued five
  20   days previously. Opp. at 19, citing AC ¶ 35(2). But Plaintiff does not and cannot
  21   explain how Platinum purportedly violating a court order rendered Jagex “stolen,”
  22   and indeed, does not allege that Platinum was even aware of the court order at the
  23   time the acquisition allegedly closed, as required by Section 496(a).9 Instead,
  24   Plaintiff argues that “it can be deduced that Platinum knew that the property was
  25
  26   9
        Furthermore, while the AC alleges Platinum’s purported “receipt” of Jagex
  27   violated an April 2020 Chinese court order, it also alleges that in December of 2020
       an English court finally resolved the dispute over Jagex’s ownership (AC ¶ 32 n.7),
  28   effectively mooting the purportedly violated Chinse court order.
                                               - 12 -
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 17 of 19 Page ID #:736



   1   stolen” because of its limited partner’s alleged “association with Yan.” Opp. at 20.
   2   But “actual knowledge that the goods [a defendant] received or sold were in fact
   3   stolen” requires much more than mere association with an alleged criminal, see
   4   Freeney v. Bank of Am. Corp., 2016 WL 5897773, at *12 (C.D. Cal. Aug. 4, 2016),
   5   and, as discussed, the knowledge of a limited partner cannot automatically be
   6   imputed to a limited partnership. See Berkeley Ltd. P'ship, 118 F. Supp. 2d at 672
   7   (holding that the knowledge of limited partners cannot be imputed to a limited
   8   partnership). Nor are there any allegations, in any event, to show that even
   9   Platinum’s limited partner was aware of the Chinese court order.
  10         Plaintiff argues that because “Plaintiff’s successful bid at auction for
  11   Huarong’s 55% interest in SHNT/Jagex was public information,” Platinum must
  12   have known that Jagex was “stolen property.” Opp. at 20. But Platinum is alleged
  13   to have “unlawfully seized control of Jagex on April 22, 2020” (AC ¶ 35(2)), four
  14   months before Plaintiff alleges it bid on Huarong’s interest in Jagex on August 30,
  15   2020 (id. ¶ 44). Plaintiff also argues that Platinum is liable under Section 496
  16   because it aided and abetted “Carlyle’s receipt of SHNT/Jagex” (Opp. at 20), but
  17   Carlyle was voluntarily dismissed from this case (Dkt. No. 30), and is not alleged to
  18   have unlawfully “seized” Jagex, at all.
  19         Putting all of those flaws to one side, Plaintiff’s Section 496 claim must also
  20   be dismissed because Plaintiff’s theory of injury is far too speculative, attenuated,
  21   and implausible to grant it standing to sue under Section 496(a). See Motion at 20.
  22   Plaintiff admits, as it must, that because it sold its stake in Platinum, it did not have
  23   an interest in Jagex when Platinum allegedly acquired it in April 2020 (AC ¶ 32),
  24   and while the Opposition claims Platinum somehow later interfered with Plaintiff’s
  25   purported “contractual right to acquire SHNT/Jagex” from Huarong (Opp. at 22), it
  26   cannot cite any allegation to support that claim (see id.).
  27         Finally, as the Motion demonstrates, the California Penal Code does not
  28   apply to the extraterritorial conduct at issue, and thus the Section 496 claim is not
                                                 - 13 -
                          PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 18 of 19 Page ID #:737



   1   actionable. See Motion at 22, citing United States v. Perez, 962 F.3d 420, 440 (9th
   2   Cir. 2020). Contrary to the Opposition’s arguments (see Opp. at 22), what matters
   3   is not where Platinum was formed (Delaware, not California, AC ¶ 23) or where it
   4   has offices (or especially not where a different defendant, Yan, resides), but where
   5   the alleged “crime [was] committed.” See Perez, 962 F.3d at 440. Plaintiff does
   6   not allege a single act of “stealing” that occurred in California, but instead claims
   7   that the theft occurred through an auction process in China (Opp. at 19) or else it
   8   must have occurred in England, where Jagex is headquartered. AC ¶ 8. Claims
   9   arising in those foreign jurisdictions cannot be adjudicated here.
  10         C.     The Claims Against Platinum Should Be Dismissed With
  11                Prejudice

  12         Though leave to amend is regularly granted, it may be denied where, as here,
  13   amendment would be futile or subject to dismissal. Carrico v. City & Cty. of San
  14   Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011); see also Bonin v. Calderon, 59
  15   F.3d 815, 845 (9th Cir.1995) (“[f]utility of amendment can, by itself, justify the
  16   denial of a motion for leave to amend.”). As discussed, the AC represents
  17   Plaintiff’s second attempt to state a claim against Platinum, yet its allegations
  18   readily demonstrate Plaintiff could never state a RICO conspiracy or Section 496
  19   claim against Platinum, and that therefore the claims should be dismissed with
  20   prejudice.
  21         The chronology of events alleged in the AC aptly demonstrate why Plaintiff
  22   could never aver a RICO conspiracy claim against Platinum. Plaintiff admits that it
  23   did not acquire an interest in Jagex until September 4, 2020 (AC ¶ 44), and thus it
  24   could not have been harmed by Platinum’s alleged April 22, 2020 acquisition of
  25   Jagex (id. ¶ 35(2)), or May 2020 payment of Jagex employee bonuses (what
  26   Plaintiff calls “clear bribes”) (id.). Since September 4, 2020, during the period
  27   when Plaintiff claims it has possessed an interest in Jagex, Platinum is not alleged
  28   to have done anything in furtherance of the purported conspiracy (see id. ¶¶ 39-58).
                                                - 14 -
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
Case 8:21-cv-00133-JVS-JDE Document 43 Filed 09/03/21 Page 19 of 19 Page ID #:738



   1   In effect, the AC tacitly admits that Plaintiff cannot cure its RICO conspiracy claim
   2   against Platinum, and the claim should therefore be dismissed with prejudice.
   3         The Section 496 claim is simply wrongly averred, and cannot be cured as a
   4   matter of law. As discussed, Plaintiff’s alleged “stolen property,” Jagex, is not
   5   “property” at all, but a corporate entity that could not be “stolen” in the manner of
   6   “theft or extortion” contemplated by the statute. Thus, even if Plaintiff could
   7   sufficiently allege that Platinum purchased Jagex in knowing violation of a Chinese
   8   bankruptcy court order, that allegation still would not plead a claim under Section
   9   496. Nor could Plaintiff ever show it was harmed by Platinum’s April 22, 2020
  10   alleged “receipt” of Jagex (AC ¶ 35(2)), as Plaintiff admittedly did not acquire an
  11   interest in the Company until later. And to the extent Plaintiff alleges Platinum
  12   aided and abetted Carlyle’s receipt of the purportedly stolen Jagex, the claim
  13   against Carlyle has been voluntarily dismissed, and Plaintiff cannot state an aiding
  14   and abetting claim absent a primary violation. Because Plaintiff could never cure
  15   those fatal disconnects, the Section 496 claim should be dismissed with prejudice.
  16         D.     Conclusion
  17         The AC represents Plaintiff’s second attempt to plead a claim against
  18   Platinum, but it again fails to satisfy the requirements of Rule 9(b) and Rule 8(a).
  19   Because Plaintiff could never aver the facts required to state a RICO claim against
  20   Platinum, and because the Section 496 “stolen goods” claim is wrongly averred, the
  21   claims should be dismissed with prejudice.
  22
  23   Dated: September 3, 2021          Respectfully submitted,
  24                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
  25
                                         By:           /s/ James N. Kramer
  26                                                  JAMES N. KRAMER
  27                                                 Attorneys for Defendant
                                                    PLATINUM FORTUNE, LP
  28
                                               - 15 -
                         PLATINUM’S REPLY IN SUPPORT OF MOTION TO DISMISS
